COXE, Circuit Judge.
The only charge against Karola .Klein is that she has no means of support and is liable to become a public charge. This question was considered and decided by Judge Holt when she and Isidor Klein were first arrested in 1911 and he pronounced the assertion that they were likely' to become public charges “strained, far-fetched and almost fantastical.”' (C. C.) 189 Fed. 915 We have carefully- examined the testimony and are not disposed to disagree. with this characterization. There is nothing to show that Karola Klein is an immoral person or a pauper.
At the time of the first hearing there was testimony that the aliens had property valued at more than $600. Karola is an actress and came here with gowns valued at $1,200. In the face of this testimony we cannot assume that Karola is unable to support herself. She has been in this country for two years and there is not a particle of proof that she has been supported by charity or at the expense of the public.;
We cannot assume a proposition which has no evidence to sustain it and which is contrary to the proof and all the presumptions to be drawn therefrom.
The order sustaining the writ as to Karola Klein is affirmed.